OPINION AND ORDER

The Kentucky Bar Association brought this action against Respondent, Robert Dale Thomas, based upon Respondent’s felony convictions of attempted murder and first degree manslaughter. After a review of the case, the KBA Board of Governors recommended that Respondent be permanently disbarred. Respondent *713failed to request, pursuant to SCR 3.370(8), that this Court review the Board’s recommendation. Thus, pursuant to SCR 3.370(10), the recommendation of the Board of Governors is adopted by this Court and Respondent is hereby permanently disbarred.
On or about October 7, 1997, Respondent was arrested and charged with first degree assault of Mrs. Budgwick and attempted murder of Mr. Budgwick. On or about October 14, after Mr. Budgwick had died as a result of the wound inflicted upon him, the charges were amended to attempted murder and murder. On or about December 15, 1997, Respondent was indicted by a Fayette County Grand jury for murder and attempted murder.
On or about January 8, 1998, the KBA sent notice to Respondent that his conduct might be in violation of SCR 3.130-8.3(b), which provides that it “is professional misconduct for a lawyer to: commit a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness, or fitness as a lawyer in all other respects.” The notice also informed Respondent that the Inquiry Tribunal was issuing a complaint of misconduct against him and gave him 15 days to respond to the complaint. On February 12, 1998, Respondent responded to the KBA, stating in pertinent part, “I am not guilty of the charges made against me and I am defending myself against these charges.”
On or about November 3, 1998, Respondent was found guilty by a Fayette Circuit Court jury of attempted murder and first degree manslaughter. On or about November 5, 1998, the KBA requested from this Court an order of immediate automatic suspension pursuant to SCR 3.166. On or about December 17, 1998, this Court issued such order, with the suspension effective beginning November 4,1998.
On or about January 5, 1999, the Inquiry Commission issued a charge stating that: (1) by attempting to murder Mrs. Budgwick, Respondent had violated SCR 3.130-8.3(b), quoted above, and (2) by committing first degree manslaughter of Mr. Budgwick, Respondent violated the same rule. After several efforts at service of the charge, Respondent was served April 8, 1999. He did not file an answer or other response. Thus, on May 13, 1999, the Inquiry Commission submitted the matter as a default case to the Board of Governors pursuant to SCR 3.210(1). The Board found Respondent guilty of both counts of the charge and recommended a penalty of permanent disbarment.
Upon the foregoing facts and charges, it is ordered that the Board of Governors’ recommendation of permanent disbarment be adopted. It is further ordered that:
1. Respondent, Robert Dale Thomas, is hereby permanently disbarred from the practice of law in Kentucky. The period of disbarment shall commence on the date of entry of this Order.
2. In accordance with SCR 3.450, Respondent is directed to pay all costs associated with these disciplinary proceedings against him, said sum being $135.09, and for which execution may issue from this Court upon finality of this Opinion and Order.
3. Pursuant to SCR 3.390, Respondent shall, within ten (10) days from the entry of this Opinion and Order, notify in writing all courts in which he has matters pending and all clients of his inability to represent them, and furnish copies of said letters of notice to the Director of the Kentucky Bar Association.
All concur.
ENTERED: September 23,1999.
/s/ JOSEPH E. LAMBERT CHIEF JUSTICE